DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 13 February 2020. Claims 1-18 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/20 and 11/19/20 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The cros-reference to related application must be updated to reflect the current status of the related application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No.10063413 and claims 1-17 of patent number 10587466. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent number “413” and 466” which encompass the same metes, bounds, and limitations.


Patent number: 10063413:
Examplary claim 1
1. An information processing apparatus comprising: an acquisition control unit configured to acquire information on function extension from an external object, the information on the function extension including attribute information indicating a function of a device and connection information relating to a connection to the device; and a function control unit configured to extend a function of the information processing apparatus based on the attribute information, connect to a device corresponding to the extended function based on the connection information, and enable the extended function, wherein the function control unit is further configured to set a priority level to the device, and wherein the acquisition control unit and the function control unit are each implemented via at least one processor. 
 
2. The information processing apparatus according to claim 1, wherein the function control unit extends the function of the information processing apparatus by setting a function indicated by the attribute information as the function of the information processing apparatus. 
 
3. The information processing apparatus according to claim 1, wherein the function control unit, when the attribute information and the connection information corresponding to each of a plurality of devices are acquired from the external object, extends the function of the information processing apparatus based on the acquired plurality of attribute information, connects to each of devices corresponding to the extended function based on the acquired plurality of connection information, and enables the extended function. 
 
4. The information processing apparatus according to claim 3, wherein the function control unit, when functions indicated by each of the acquired plurality of attribute information include an overlapping function between devices, sets the priority level for each of devices corresponding to the overlapping function based on the acquired plurality of attribute information, wherein the function control unit determines the attribute information used to extend the overlapping function based on the set priority level for each of the devices corresponding to the overlapping function, and wherein the function control unit extends the function of the information processing apparatus by setting a function indicated by the determined attribute information and a function that does not overlap between devices as the function of the information processing apparatus. 

5. The information processing apparatus according to claim 3, wherein the function control unit extends the function of the information processing apparatus by setting a function indicated by each of the acquired plurality of attribute information as the function of the information processing apparatus. 
 
6. The information processing apparatus according to claim 1, wherein the information on the function extension further includes spatial information indicating a condition of a space in which the function extension is performed, wherein the function control unit determines a device corresponding to a function to be extended, based on the spatial information and the attribute information, and wherein the function control unit extends the function of the information processing apparatus based on the attribute information corresponding to the determined device. 
 
7. The information processing apparatus according to claim 6, wherein the function control unit, when functions indicated by each of the acquired plurality of attribute information include an overlapping function between devices, sets the priority level for each of devices corresponding to the overlapping function based on the spatial information and the attribute information, wherein the function control unit determines the attribute information used to extend the overlapping function based on the set priority level for each of the devices corresponding to the overlapping function, and wherein the function control unit extends the function of the information processing apparatus by setting a function indicated by the determined attribute information and a function that does not overlap between devices as the function of the information processing apparatus. 
 
8. The information processing apparatus according to claim 1, wherein the function control unit transmits function information indicating a function being enabled and identification information that allows the information processing apparatus to be identified to a service providing apparatus configured to provide a service. 
 
9. The information processing apparatus according to claim 8, wherein the function control unit, when the information on the function extension further includes spatial information indicating a condition of a space in which the function extension is performed, further transmits the spatial information to the service providing apparatus. 
 

 
11. The information processing apparatus according to claim 1, wherein the information on the function extension further includes release information used to release the extended function, and wherein the function control unit, when the release information is acquired, terminates a connection to the device corresponding to the extended function based on the connection information, deletes the function indicated by the attribute information from the function of the information processing apparatus based on the attribute information, and disables the extended function. 
 
12. The information processing apparatus according to claim 1, wherein the acquisition control unit controls an acquisition device capable of wireless communication with the external object to acquire the information on the function extension from the external object through wireless communication. 
 
13. The information processing apparatus according to claim 1, wherein the acquisition control unit controls an acquisition device capable of capturing an image to acquire the information on the function extension from the external object by allowing the acquisition device to capture an image of the external object. 
 
14. The information processing apparatus according to claim 1, wherein the function control unit controls a communication device capable of wireless communication with a device corresponding to the extended function to connect the communication device to the device corresponding to the extended function by allowing the communication device to communicate wirelessly with the device corresponding to the extended function. 
 
15. An information processing method that is executed by an information processing apparatus, the information processing method comprising: acquiring information on function extension from an external object, the information on the function extension including attribute information indicating a function of a device and connection information relating to a connection to the device; of setting a priority level to the device; and extending a function of the information processing apparatus based on the attribute information, 
 
16. A non-transitory computer-readable storage medium storing a program, which when executed by a computer causes the computer to execute a method, the method comprising: acquiring information on function extension from an external object, the information on the function extension including attribute information indicating a function of a device and connection information relating to a connection to the device; setting a priority level to the device; and extending a function of an information processing apparatus based on the attribute information, connecting to a device corresponding to the extended function based on the connection information, and enabling the extended function. 
 
17. An information processing system comprising: an information processing apparatus; and an external object being an object outside the information processing apparatus, wherein the information processing apparatus includes: an acquisition control unit configured to acquire information on function extension from the external object, the information on the function extension including attribute information indicating a function of a device and connection information relating to a connection to the device; and a function control unit configured to extend a function of the information processing apparatus based on the attribute information, connect to a device corresponding to the extended function based on the connection information, and enable the extended function, wherein the function control unit is further configured to set a priority level to the device, and wherein the acquisition control unit and the function control unit are each implemented via at least one processor. 



Patent number 10587466:
Examplary claim 1
1. An information processing apparatus comprising: an acquisition control unit configured to acquire information on function extension from an external object, the information on the function extension including attribute information indicating a function of a device; and a function control unit configured to extend a function of the information processing apparatus based on the attribute information and enable the extended function, wherein the function control unit is further configured to set a priority level to the device, and wherein the acquisition control unit and the function control unit are each implemented via at least one processor. 

2. The information processing apparatus according to claim 1, wherein the function control unit extends the function of the information processing apparatus by setting a function indicated by the attribute information as the function of the information processing apparatus. 
 
3. The information processing apparatus according to claim 1, wherein the acquisition control unit is further configured to acquire connection information relating to a connection to the device, and wherein the function control unit, when the attribute information and the connection information corresponding to each of a plurality of devices are acquired from the external object, extends the function of the information processing apparatus based on the acquired plurality of attribute information, connects to each of devices corresponding to the extended function based on the acquired plurality of connection information, and enables the extended function. 
 
4. The information processing apparatus according to claim 3, wherein the function control unit, when functions indicated by each of the acquired plurality of attribute information include an overlapping function between devices, sets the priority level for each of devices corresponding to the overlapping function based on the acquired plurality of attribute information, wherein the function control unit determines the attribute information used to extend the overlapping function based on the set priority level for each of the devices corresponding to the overlapping function, and wherein the function control unit extends the function of the information processing apparatus by setting a function indicated by the determined attribute information and a function that does not overlap between devices as the function of the information processing apparatus. 
 
5. The information processing apparatus according to claim 3, wherein the function control unit extends the function of the information processing apparatus by setting a function indicated by each of the acquired plurality of attribute information as the function of the information processing apparatus. 
 
6. The information processing apparatus according to claim 1, wherein the information on the function extension further includes spatial information indicating a condition of a space in which the function extension is performed, wherein the function control unit determines a device corresponding to a function to be extended, based on the spatial information and the attribute information, and wherein the function control unit extends the function of the information processing apparatus based on the attribute information corresponding to the determined device. 

7. The information processing apparatus according to claim 6, wherein the function control unit, when functions indicated by each of the acquired plurality of attribute information include an overlapping function between devices, sets the priority level for each of devices corresponding to the overlapping function based on the spatial information and the attribute information, wherein the function control unit determines the attribute information used to extend the overlapping function based on the set priority level for each of the devices corresponding to the overlapping function, and wherein the function control unit extends the function of the information processing apparatus by setting a function indicated by the determined attribute information and a function that does not overlap between devices as the function of the information processing apparatus. 
 
8. The information processing apparatus according to claim 1, wherein the function control unit transmits function information indicating a function being enabled and identification information that allows the information processing apparatus to be identified to a service providing apparatus configured to provide a service. 
 
9. The information processing apparatus according to claim 8, wherein the function control unit, when the information on the function extension further includes spatial information indicating a condition of a space in which the function extension is performed, further transmits the spatial information to the service providing apparatus. 
 
10. The information processing apparatus according to claim 8, wherein the function control unit performs a process using the function being enabled based on service information relating to the service, the service information being transmitted from the service providing apparatus. 
 
11. The information processing apparatus according to claim 1, wherein the information on the function extension further includes release information used to release the extended function, and wherein the function control unit, when the release information is acquired, terminates a connection to the device corresponding to the extended function based on the connection information, deletes the function indicated by the attribute information from the function of the information processing apparatus based on the attribute information, and disables the extended function. 
 

 
13. The information processing apparatus according to claim 1, wherein the acquisition control unit controls an acquisition device capable of capturing an image to acquire the information on the function extension from the external object by allowing the acquisition device to capture an image of the external object. 
 
14. The information processing apparatus according to claim 1, wherein the function control unit controls a communication device capable of wireless communication with a device corresponding to the extended function to connect the communication device to the device corresponding to the extended function by allowing the communication device to communicate wirelessly with the device corresponding to the extended function. 
 
15. An information processing method that is executed by an information processing apparatus, the information processing method comprising: acquiring information on function extension from an external object, the information on the function extension including attribute information indicating a function of a device; setting a priority level to the device; and extending a function of the information processing apparatus based on the attribute information and enabling the extended function. 
 
16. A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: acquiring information on function extension from an external object, the information on the function extension including attribute information indicating a function of a device; and setting a priority level to the device; and extending a function of an information processing apparatus based on the attribute information and enabling the extended function. 
 
17. An information processing system comprising: an information processing apparatus; and an external object being an object outside the information processing apparatus, wherein the information processing apparatus includes: an acquisition control unit configured to acquire information on function extension from the external object, the information on the function extension including attribute 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. hereinafter Lee 20110047214.

As per claim 1, Lee teaches an information processing apparatus (see fig 1-3, abstract), comprising: an acquisition control unit configured to acquire information on function extension from an external object (see  abstract, acquisition request; see par 0024-0025; a first and a second device; par 0031, acquire information), the information on the function extension including attribute information indicating a function of a device (par 0028, a second device is connected to a relay); and a function control unit configured to extend a function of the information processing apparatus based on the attribute information and enable the extended function, wherein the acquisition control unit and the function control unit are each implemented via at least one processor (see fig 5-6; par 0028 and 0029 discuss function and properties of the relay and the devices). 
As per claims 16-18, they are method, system and non-transitory computer-readable claims of claims 1-15 discussed above. They are rejected under the same rationale.
Applicant is requested to review the reference in its entirety in case a reference to a claim recitation may have been omitted.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454